Case 3:18-cv-01371-GPC-KSC Document 18 Filed 02/06/19 PageID.179 Page 1 of 5




 1   Matthew C. Sgnilek, Esq., SBN 235299
     msgnilek@ohaganmeyer.com
 2   Gouya A. Ranekouhi, Esq. SBN 288267
 3   granekouhi@ohaganmeyer.com
     Andrea L. Rosenkranz, Esq. SBN 301559
 4   arosenkranz@ohaganmeyer.com
     O’HAGAN MEYER
 5   4695 MacArthur Court, Suite 210
     Newport Beach, CA 92660
 6   Telephone: (949) 942-8507
 7   Facsimile: (949) 942-8510

 8   Attorney for Defendants,
     LIBRE TECHNOLOGY, INC.
 9
10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
13   EBONY HUDSON, individually                Case No. 18:CV-1371 GPC KSC
     and on behalf of all others similarly
14   situated,                                 Honorable Gonzalo P. Curiel
                     Plaintiff,                Courtroom 2D
15
                                               Magistrate Judge Karen S. Crawford
16         v.
17   LIBRE TECHNOLOGY, INC.,
     doing business as Student Loan            CLASS ACTION
18   Service, Docupop, and Student
     Loan Service, US; ANTONY
     MURIGU, JASON BLACKBURN,                  NOTICE OF SETTLEMENT
19
     and BRIAN BLACKBURN,
20                                             Complaint Filed: June 21, 2018
                     Defendants.
21
22
23
24
25
26
27
28
                                                    NOTICE OF SETTLEMENT
                                                    CASE NO. 18:CV-1371 GPC KSC
                                             -1-
Case 3:18-cv-01371-GPC-KSC Document 18 Filed 02/06/19 PageID.180 Page 2 of 5




 1   TO THIS HONORABLE COURT:
 2           Plaintiff Ebony Hudson (“Plaintiff”) and Defendants Libre Technology, Inc.,
 3   Antony Murigu, Jason Blackburn, and Brian Blackburn (“Defendants”)
 4   (collectively referred to as the “Parties”), through their respective counsel,
 5   respectfully request that the Court vacate the Early Neutral Evaluation (“ENE”)
 6   Conference scheduled for February 11, 2019, as the parties have reached a class
 7   settlement subject to the court’s approval.
 8           The parties hereby stipulate to the following facts:
 9           WHEREAS, Plaintiff filed a Complaint on June 21, 2018;
10           WHEREAS, Plaintiff served the Complaint on Defendants on July 16, 2018.
11           WHEREAS, Defendants answered Plaintiff’s complaint on September 7,
12   2018;
13           WHEREAS, the Parties participated in private mediation on January 24,
14   2019, and agreed to settle on a class basis, subject to the court’s approval;
15           WHEREAS, pursuant to the parties’ proposed settlement, Plaintiff is to file a
16   Joint Motion and Stipulation Allowing Plaintiff to File First Amended Complaint,
17   and once granted, Plaintiff will file its First Amended Complaint;
18           WHEREAS, once Plaintiff files its First Amended Complaint, the Parties will
19   work diligently and cooperatively to submit to the Court for approval a joint
20   stipulation of class action settlement.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        NOTICE OF SETTLEMENT
                                                        CASE NO. 18:CV-1371 GPC KSC
                                                -2-
Case 3:18-cv-01371-GPC-KSC Document 18 Filed 02/06/19 PageID.181 Page 3 of 5




 1         NOW      THEREFORE,        Plaintiff’s       counsel      and     Defendants’   counsel
 2   respectfully request this Court to vacate the February 11, 2019 ENE as the parties
 3   reached a class settlement in principle.
 4
 5                                        Respectfully Submitted,
 6
 7   Dated:    February 6, 2019           O’HAGAN MEYER
 8
 9                                        By:         /s Gouya Ranekouhi
                                                       Matthew C. Sgnilek
10                                                     Gouya A. Ranekouhi
11                                                     Attorneys for Defendants

12   Dated:    February 6, 2019           FINKELSTEIN & KRINSK, LLP
13
                                          By:         /s Trenton R. Kashima
14                                                    Trenton R. Kashima, Esq.
15                                                    550 West C St., Suite 1760
                                                      San Diego, CA 92101-3593
16                                                    Telephone: (619) 238-1333
                                                      Facsimile: (619) 238-5425
17
                                                      Attorneys for Plaintiff Ebony Hudson
18
19
20
21
22
23
24
25
26
27
28
                                                           NOTICE OF SETTLEMENT
                                                           CASE NO. 18:CV-1371 GPC KSC
                                                -3-
Case 3:18-cv-01371-GPC-KSC Document 18 Filed 02/06/19 PageID.182 Page 4 of 5



                                  SIGNATURE ATTESTATION
 1
 2         I hereby attest that all signatories listed, and on whose behalf the filing is
 3   submitted, concur in the filing’s content and have authorized the filing.
 4
     Dated:   February 6, 2019            O’HAGAN MEYER
 5
 6
                                          By:         /s Gouya Ranekouhi
 7                                                    Matthew C. Sgnilek
                                                      Gouya A. Ranekouhi
 8                                                    Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           NOTICE OF SETTLEMENT
                                                           CASE NO. 18:CV-1371 GPC KSC
                                                -4-
Case 3:18-cv-01371-GPC-KSC Document 18 Filed 02/06/19 PageID.183 Page 5 of 5




 1                             CERTIFICATE OF SERVICE
 2
 3         I, Gouya Ranekouhi, state:
 4         I am a citizen of the United States and employed in California. I am over the
 5   age of eighteen years and not a party to the within-entitled action. My business
 6   address is 4695 MacArthur Court, Suite 210, Newport Beach, CA 92660. On
 7   February 6, 2019, I served a copy of the within document:
 8
       NOTICE OF SETTLEMENT
 9
10               I hereby certify that on the below date., I electronically file the notice
                  list, and I hereby verify that I have mailed the forgoing document or
11                paper via the United States Postal Service to the non-CM/ECF
12                participants indicated on the Manual Notice list (if any).

13         I am readily familiar with this firm’s practice for collecting and processing
14   correspondence for mailing. Under that practice it would be deposited with the
15   U.S. Postal Service on that same day with postage thereon fully prepaid in the
16   ordinary course of business. I am aware that on motion of the party served, service
17   is presumed invalid if postal cancellation date or postage meter date is more than
18   one day after date of deposit for mailing in affidavit.
19         I declare that I am employed in the office of a member of the bar of this
20   court at whose direction the service was made.
21         Executed on February 6, 2019, at Newport Beach, California.
22
23
24                                           /s/ Gouya Ranekouhi
25                                           Gouya Ranekouhi
26
27
28
                                                 1
                                       CERTIFICATE OF SERVICE
